In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00079-CR



             SHAQUITA SHAW, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 5th District Court
                Bowie County, Texas
            Trial Court No. 15F0365-005




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Stevens
                                    MEMORANDUM OPINION
           ShaQuita Shaw has filed an untimely notice of appeal from a judgment revoking her

community supervision for theft with two or more previous convictions. 1 We dismiss the appeal

for want of jurisdiction.

           The judgment of conviction in this matter indicates that Shaw’s sentence was imposed on

February 22, 2019, and that her notice of appeal was filed on April 1, 2019. There is nothing in

the appellate record to indicate that Shaw filed a motion for new trial. In the absence of a timely

motion for new trial, Shaw, to perfect her appeal, was required to file her notice of appeal within

thirty days of the date sentence was imposed, or on or before March 24, 2019. See TEX. R. APP.

P. 26.2(a)(1). The notice of appeal, therefore, was untimely.

           We notified Shaw by letter that her notice of appeal appeared to be untimely and that the

appeal was subject to dismissal for want of jurisdiction. We gave Shaw ten days to respond to our

letter and demonstrate how we had jurisdiction over the appeal notwithstanding the noted defect.

Shaw filed a response in which she claims that she mailed her notice of appeal on February 27,

2019. Our record includes a letter filed by Shaw—which we liberally construed as a notice of

appeal—on April 1, 2019. There is nothing in the record that reflects an earlier filing by Shaw of

any document that could reasonably be construed as a notice of appeal.




1
    See TEX. PENAL CODE ANN. § 31.03.

                                                   2
        Because Shaw did not timely file her notice of appeal, we dismiss the appeal for want of

jurisdiction.




                                            Scott E. Stevens
                                            Justice

Date Submitted:       June 3, 2019
Date Decided:         June 4, 2019

Do Not Publish




                                               3